PER CURIAM.

ON CONFESSION OF ERROR

Upon the appellee’s proper and commendable confession of error, the order of November 1, 2010, is reversed. This case is remanded to the circuit court for further proceedings including, without limitation, an evidentiary hearing regarding the ap-pellee’s compliance with post-loss obligations under the applicable policy of insurance.
The Court declines to address the appellant’s arguments regarding the validity or enforceability of the insurance policy, as the non-final order granting the appellee’s motion to compel appraisal did not specifi-*1262eally address that issue. This ease will be removed from the oral argument calendar for May 31, 2011.